Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
3. 	This action is in response to the filing with the office dated 02/28/2022. Claims 1, 6, 10, 11, and 16 have been amended. Claims 1-20 are now pending in this office action.
Response to amendment
5. 	Applicant’s amendment with respect to the claim objection of claims 6 and 16 have been fully considered. As a result the claim objection has been withdrawn. 
Allowable Subject matter
4.	Claims 1, 10 and 20 are allowed as being independent claims.
5.    	Dependent claims 2-9 are allowed as being dependent on independent claim 1. Dependent claims 11-19 are allowed as being dependent on independent claim 10. 
Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance: Applicant’s amendments filed on 02/28/2022 for claims 1, 10 and 20 were fully considered and found to be persuasive and overcome the prior art cited in the Non-Final rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims. The closest prior art RAMACHANDRA; Karthik (US 20180329952 A1) teaches, Declarative queries, such as SQL queries (Paragraph [0007]), RAMACHANDRA et al fails to explicitly teach, “converting a loop to a declarative structure query language (SQL) query” as recited in independent claim 1 as claimed in view of the rest of the limitations of claim 1. Similarly for claims 10 and 20. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	The cited prior art on record Blakeley, Jose A. (US 20050177579 A1) teaches, A database system and method allows a user to write program code in a high-level programming language that implements a class that defines the structure of a user-defined aggregate and methods that can be invoked on instances of the user-defined aggregate. The class is then registered with the database system, which enforces a specific contract for user-defined aggregates against the class. The contract comprises the following requirements. First, the class must specify one of a plurality of different formats for persisting instances of the user-defined aggregate in a database store. Second, the class must comprise a first method that can be invoked to initialize the computation of an instance of the user-defined aggregate, a second method that can be invoked to accumulate a plurality of values to be aggregated with the user-defined aggregate, a third method that can be invoked to merge an instance of the user-defined aggregate with another partial aggregation, and a fourth method that can be invoked to compute a final result of an instance of the user-defined aggregate. Once these requirements are satisfied, the database system enables instances of the user-defined aggregate to be created. Preferably, the database system stores metadata about the user-defined aggregate for subsequent use in creating instances of the aggregate. The cited prior art on record Cyr; Michael P. (US 20120151095 A1) teaches, A method, system, and computer program product utilizes cluster-awareness to effectively maintain and update Persistent Reserve (PR) state data and provide nodes with notification of changes to PR state data within a Virtual Input/Output (I/O) Server (VIOS) cluster. A Persistent Reserve (PR) utility identifies a database that is accessible to other VIOSes in the cluster, in which database information about the current state of the Persistent Reservation is maintained. The PR utility checks the current Persistent Reserve state in the database to verify whether an initiator of a PR command is allowed to perform the command. If the initiator is allowed to perform the command, the PR utility modifies/updates the Persistent Reserve state in the database to reflect the received Persistent Reserve command. The PR utility updates the initiator's local copy of the modified PR state data and sends a corresponding notification message to other VIOSes in the cluster.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 20 as a whole.
	Claim 1: A system for converting a loop to a declarative structure query language (SQL) query that invokes a custom aggregate function, the system comprising: one or more processors; and one or more memory devices that store program code to be executed by the one or more processors, the program code comprising: a precondition verifier configured to: receive the loop for execution, the loop comprising a select query and a loop body including a program fragment that can be evaluated over a result set that is returned in response to the execution of the select query one row at a time; verify that the loop body does not include operations that modify a persistent state of the database; a custom aggregate function constructor configured to: automatically construct the custom aggregate function according to a contract, the custom aggregate function expressing the loop body; a query rewrite engine configured to: automatically rewrite the select query to the declarative SQL query that invokes the custom aggregate function.
	Claim 10: A method for converting a loop to a declarative structure query language (SQL) query that invokes a custom aggregate function, the method comprising: receiving the loop for execution, the loop comprising a select query and a loop body including a program fragment that can be evaluated over a result set that is returned in response to the execution of the select query one row at a time; automatically constructing the custom aggregate function according to a contract, the custom aggregate function expressing the loop body; and automatically rewriting the select query to the declarative SQL query that invokes the custom aggregate function.
	Claim 20: A method for converting a FOR loop comprising a fixed iteration space to a declarative structured query language (SQL) query that invokes a custom aggregate function, the method comprising: rewriting the fixed iteration space of the FOR loop as a select query using common table expressions (CTE) based on a CTE template; defining a cursor on the select query, the cursor comprising a loop body from the FOR loop; automatically constructing the custom aggregate function according to a contract, the custom aggregate function expressing the loop body of the cursor; and automatically rewriting the select query to form the declarative SQL query that invokes the custom aggregate function.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164